Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in responsive to the Appeal Brief filed on 3/5/21. Claims 7, 15, and 19 are canceled. Claims 1-6, 8-14, 16-18, and 20 are pending

Drawings
The Examiner contends that the drawings submitted on 12/24/18 are acceptable for examination proceedings. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9-12, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al (US 20130163516 A1), hereinafter Baek, in view of Parry (US 20140213233 A1), hereinafter Parry.

Regarding claim 1, Baek discloses a system comprising a server that includes a processor and a memory, the memory storing instructions executable by the processor to:
receive, from a terminal via a satellite, a configuration request that includes a location of the terminal (receive a satellite navigation signal in order to verify a location and a synchronization of a ship; a maritime configuration information receiver to receive, from a maritime broadcast base station, maritime configuration information that includes setting information of shore base stat) (paragraph [0016]);
select, based on the location, configuration data including a specification of communications by the terminal (select a shore BS with which the radio link is to be established and then establish the radio link with the selected shore BS in operation) (paragraph [0072] and [0075]); and
send the configuration data to the terminal via the satellite (receive and process navigation related information such as a location, a heading, a speed, and the like that are automatically transmitted by a ship while out at sea, and to relay the processed navigation related information to another ship) (paragraph [0007]) (transmitting the candidate measurement response message to the neighbor ship station; and relaying the radio link establishment by establishing the radio link with the neighbor ship station when a relay request is received from the neighbor ship station) (paragraph [0019]).
Baek does not explicitly disclose determining that a boot is an initial boot, transmit the configuration data to the server via the satellite.
(configured to determine if the boot cycle is the initial boot cycle and if so then activate) (paragraph [0056]).
Therefore, it would have been obvious to a person with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings disclosed by Parry into the teachings of Baek. 
One would have been motivated to do so, in order to enables a user to set preferences through an external device or software application and extends the capabilities of the mobile device by providing for information or software downloads to the mobile device other than through the wireless network, as taught by Parry.

Regarding claim 2, Baek-Parry discloses a system, further comprising the terminal, including a terminal processor and a terminal memory, the terminal memory storing instructions executable by the terminal processor (include at least one processor and persistent memory for storing various control programs) (Schlesier, paragraph [0034]) to, upon determining that a boot is an initial boot, transmit the configuration data to the server via the satellite (transmit the satellite signal information to the network to do the processing on behalf of the portable unit) (paragraphs [0007] and [0063]), (configured to determine if the boot cycle is the initial boot cycle and if so then activate) (Parry, paragraph [0056]).

Regarding claim 3, Baek-Parry discloses a system, the terminal memory storing further instructions executable by the terminal processor to, upon determining that the (Schlesier, paragraph [0027]) (Parry, paragraph [0056]).

Regarding claim 4, Baek-Parry discloses a system, the terminal memory storing further instructions executable by the terminal processor to, upon receiving the configuration data, configure the terminal according to configuration data received via the satellite (paragraphs [0027] and [0034]).

Regarding claim 8, Baek-Parry discloses a system, wherein the configuration data further includes a display language of the terminal (display may be constructed using a touch-sensitive input surface connected to an electronic controller and which overlays the display screen 204) (Parry, paragraph [0033]).

Claims 9-12 and 16 are corresponding method claims of system claims 1-4 and 8; therefore, are rejected under the same rationale.

Claims 17, 18, and 20 are corresponding server claims of system claims 1, 4, and 8; therefore, are rejected under the same rationale.

Claims 5, 6, 13, and 14,  are rejected under 35 U.S.C. 103 as being unpatentable over Baek-Parry, in view of McConathy et al (US 20170307388 A1), hereinafter McConathy.


In an analogous art McConathy discloses a system, wherein the location is specified according to geo-coordinates (McConathy paragraph [0051]).
Therefore, it would have been obvious to a person with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings disclosed by McConathy into the teachings of Baek-Parry. 
One would have been motivated to do so, in order to produce a range expressed in geo-coordinates, which establishes a restricted area, as taught by McConathy.

Regarding claim 6, Baek-Parry-McConathy discloses a system, the instructions further comprising instructions to retrieve second location data based on an identifier in the configuration data, and to reject the configuration request when the second location data indicates a location beyond a specified distance of the geo-coordinates (McConathy paragraph [0051]).

Claims 13 and 14 are corresponding method claims of system claims 5 and 6; therefore, are rejected under the same rationale.

Conclusion
Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 2-74937493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TESFAY YOHANNES/ 6/2/21Primary Examiner, Art Unit 2441